Citation Nr: 1218626	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-23 347	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to May 7, 2008, for a grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issues of entitlement to dependency status for appellant's stepdaughter and whether the debt for an overpayment was properly calculated are addressed in a separate decision). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from August 1983 to April 1990, when he was placed on the Temporary Disability Retirement List (TDRL).  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that granted the appellant's claim of entitlement to a total disability rating based on individual unemployability (TDIU) and assigned an effective date of May 7, 2008, for the grant of TDIU.

In March 2012, a Travel Board hearing was held at the above RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The appellant's claims relating to the propriety of the reduction of additional disability compensation for a dependent child and the related creation of an overpayment are addressed in a separate decision.


FINDINGS OF FACT

1.  The appellant was separated from active service in April 1990; he raised a claim of entitlement to service connection for various disabilities within one year of his discharge from service.

2.  An August 1990 rating decision granted service connection for a psychiatric disorder (rated 50 percent disabling) and two orthopedic disorders (rated 20 percent and 10 percent), effective from April 4, 1990.  

3.  In September 1990, the appellant submitted a claim of entitlement to TDIU.

4.  Rating decisions dated in October 1990, April 1991, and May 1991 denied the appellant's TDIU claim.

5.  The appellant submitted a Notice of Disagreement (NOD) as to the TDIU denial in May 1991; a Statement of the Case (SOC) was issued in June 1991, and the appellant submitted a substantive appeal in October 1991, but the case was not sent to the Board and the claim remains pending.

6.  With full consideration of the appellant's educational background and occupational experience, and with resolution of doubt in the appellant's favor, the evidence is in relative equipoise on the question of whether the appellant's service-connected disabilities were of such severity as to preclude him from obtaining or retaining substantially gainful employment as of April 4, 1990.


CONCLUSIONS OF LAW

1.  The RO's October 1990, April 1991, and May 1991 adjudications were timely appealed, and are not final.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2011).

2.  Giving the benefit of the doubt to the Veteran, the criteria for assigning an effective date of April 4, 1990, for a total evaluation based on individual unemployability (TDIU) due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 3.400, 4.1-4.16, 4.18 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the disposition herein, additional discussion of those procedures is unnecessary.

II.  The Merits of the Appeal

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the appellant has already been granted TDIU effective from May 7, 2008, the Board limits the following discussion to the period prior to that date.  The appellant's December 2008 award of TDIU was made on the basis of the limitations caused by his service-connected psychiatric, back and right ankle disabilities.  VA is not able to consider all the disabilities from which a veteran has in determining unemployability and must limit its consideration to service-connected disabilities.  See 38 C.F.R. § 4.16(a).

In a decision issued in December 1991, the Social Security Administration (SSA) determined that the Veteran was unable to do significant work due to his psychiatric, back and right ankle disabilities plus some other impairments as of October 1989.  However, the criteria used by the SSA in such a decision are not the same as VA criteria for an award of TDIU and the SSA determination is not binding upon VA.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).

The appellant seeks an effective date earlier than May 7, 2008, for the grant of TDIU benefits.  In order to establish entitlement to a TDIU prior to May 7, 2008, the appellant must first show (1) that he had a pending claim for a TDIU and (2) that he was unemployable due to his service-connected disabilities at that time.  For the following reasons, the Board finds that the appellant has met each of these requirements. 

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).

A claim for TDIU is an application for increased compensation within the meaning of the statute because the claimant is attempting to show that his service-connected disability has worsened.  Wood v. Derwinski, 1 Vet. App. 267, 269 (1991).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  The United States Court of Appeals for the Federal Circuit  has held that, once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curiam).  In Mayhue v. Shinseki, 24 Vet. App. 273, 280 (2011), the Court determined that a request for TDIU is also part of an original claim for service-connected benefits where evidence of unemployability is submitted within one year of the rating decision granting entitlement to service connection.  Here, an August 1990 rating decision granted entitlement to service connection for psychiatric, back and right ankle disabilities and the Veteran did submit evidence of unemployability prior to September 18, 1991 (one year after the appellant was provided notice of the August 1990 rating action).

Service medical treatment records reflect that the appellant underwent a Medical Evaluation Board (MEB) in February 1990.  The MEB rendered diagnoses of a somatoform disorder and cyclothymia.  The former disability was described as creating a considerable impairment for social and industrial adaptability while the latter disability was described as creating a moderate impairment.  The MEB stated that the appellant should perform duty only in a low stress environment.  The appellant was subsequently placed on the TDRL and separated from active duty in April 1990.  

In April 1990, the appellant submitted a VA Form 21-526.  He was afforded a VA general medical examination in May 1990.  The appellant reported fracturing his right ankle and incurring a low back injury from a parachute jump in 1984.  On physical examination, there was diffuse tenderness over the lumbosacral spine.  Flexion of the lumbar spine was to 45 degrees and extension was to 10 degrees.  Lateral flexion was to 10 degrees bilaterall and rotation was to 45 degrees bilaterally.  The appellant complained of considerable pain in all planes of motion and it was the perceived pain that was held responsible for the limitation of motion.  The appellant had hypoesthesia in the right foot.  The right ankle doriflexion was o zero degrees and plantar flexion was to 20 degrees.  The appellant's gait was antalgic and he used a cane.  The clinical impression was residuals of injury to the spine and right ankle.

The appellant underwent a neuropsychological examination in June 1990; the examiner noted a medical history of injuries to the spine and lower extremity due to a parachuting accident.  Testing revealed impaired memory performance the pattern of which was more typical of depressed individuals rather than individuals who were neurologically impaired.  Psychodiagnostic assessment clearly supported a diagnosis of depression and it seemed certain that the appellant's depression was negatively influencing his capacity to respond efficiently during testing.  The examiner concluded that the appellant was a person of probably low average intelligence who demonstrated widespread impairments in higher mental functioning ranging from mild to severe with the most serious impairment being within the area of memory.  Complex reasoning was also deficient.  The examiner stated that the appellant was clearly performing well below the expected level for an individual of his age and intelligence.  

Based on the examination findings and relevant service treatment records, the RO granted service connection in an August 1990 rating action and assigned a 50 percent evaluation for the psychiatric disability; a 20 percent rating for the right ankle disability; and a 10 percent evaluation for the lumbar spine disability.  The RO also assigned an effective date of April 4, 1990, the day after the appellant's separation from active service.

In September 1990, the appellant submitted a claim of entitlement to TDIU.  A rating decision dated in October 1990 denied the TDIU claim.  In April 1991, the VA counseling psychologist who was handling the appellant's Vocational Rehabilitation file concluded that the appellant was not capable of benefiting from Vocational Rehabilitation services and that, based on an extended evaluation at the TETRA Corporation, that it was not reasonably feasible to complete a rehabilitation plan.  The appellant was noted to be unable to endure even limited work duty.  The psychologist referred to a November 1990 medical examination report wherein it was stated that the appellant was limited to bench or desk work and that he should avoid climbing ladders; climbing stairs; driving vehicles; kneeling; lifting over ten pounds; working near moving machines; and prolonged standing, walking, pulling, pushing, reaching overhead, stooping or working above floor level.  The aforementioned TETRA Corporation evaluation report, dated in March 1991, stated that while the appellant left an impression of an individual with the aptitudes and abilities for several vocational areas, based upon behavioral observations and client report, the appellant was unable to participate in full-time work activities.  His ability to obtain and maintain gainful employment was described as highly questionable based on his demonstrated limited work tolerance.

Thereafter, in rating decisions issued in April 1991, and May 1991, the RO continued to deny the appellant's TDIU claim.  The appellant submitted a Notice of Disagreement (NOD) in May 1991, and a Statement of the Case (SOC) was issued in June 1991.  The appellant submitted a substantive appeal in October 1991, in which he stated that he was in receipt of SSA disability benefits and requested a personal hearing.  

The personal hearing took place in January 1992; in July 1992, the hearing officer denied the appellant's claim.  In denying the claim, the hearing officer considered the evidence of record which included a February 1990 chiropractic report (that was part of the appellant's service medical records) in which the chiropractor stated that the appellant's lumbar spine disability was incurred at the time of the parachute jump that caused the right ankle injury and an August 1991 TDRL re-evaluation report which included a notation that the appellant had not been able to successfully complete any jobs since discharge and diagnoses of chronic severe somatoform pain disorder and chronic severe cyclothymia.  

However, no supplemental SOC (SSOC) was issued and the case was not sent to the Board.  Therefore, the appellant's original TDIU claim remains pending.  See 38 C.F.R. §§ 20.200, 20.202.  Thus, as the appellant had a claim pending as of April 1990, the analysis turns to whether he was unemployable due to his service-connected disabilities prior to May 7, 2008.

A TDIU is warranted when a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § §§ 3.340, 3.341, 4.16(a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

Although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supra.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009).  Here, for example, the appellant is competent to describe his difficulties with low back pain, depression, mood swings and anger.

The applicable regulations provide that a TDIU may be assigned where the schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there is at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. § 4.16(a) also provides that disabilities affecting a single body system, such as orthopedic, will be considered as one disability.  

In the relevant time period after the appellant's April 1990 separation from active service, he has not worked.  Between April 1990 and May 2008, the appellant had been assigned a 50 percent evaluation for his psychiatric disability, a 20 percent evaluation for the right ankle disability and a 10 percent evaluation for the lumbar spine disability.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  Id.

The appellant's right ankle and lumbar spine disabilities are disabilities affecting a single body system (orthopedic) and there is medical evidence to the effect that the two disabilities resulted from a common etiology (the 1984 parachute jump accident).  Thus, these two disabilities should be considered as one disability.  Therefore, the right ankle (20%) and lumbar spine (10%) evaluations must be combined as directed under 38 C.F.R. § 4.25; application of the regulation results in a "raw" combined rating of 28 percent.  This final "raw" rating must next be converted to the nearest degree divisible by 10.  The appellant's raw 28 percent rating thus becomes a final combined rating of 30 percent for the single orthopedic disability.

The single orthopedic disability rating must also be combined with the 50 percent evaluation for the psychiatric disability.  Pursuant to 38 C.F.R. § 4.25, the 50 percent rating for psychiatric disability is combined with the 30 percent rating for the single orthopedic disability, resulting in a "raw" combined rating of 65 percent.  This final "raw" rating must next be converted to the nearest degree divisible by 10, and all raw ratings ending in 5's must be adjusted upward.  The appellant's raw 65 percent rating thus becomes a final combined rating of 70 percent.  Thus, it is clear that the appellant does meet the percentage requirements for consideration of a total evaluation under 38 C.F.R. § 4.16(a) in that he has a service-connected psychiatric disability that is evaluated as 50 percent disabling, plus additional disability to bring his combined rating to 70 percent.  Therefore, the remaining question is whether the appellant was unemployable as a result of his service-connected disabilities prior to May 7, 2008.

The first evidence of record indicating that the appellant's service-connected psychiatric and orthopedic disabilities rendered him unemployable is the February 1990 MEB.  In addition, the VA Vocational rehabilitation records also supported the appellant's contention that he was unable to work due to service-connected disability; these records include the March 1991 TETRA Corporation report and the April 1991 VA psychologist report.

In December 1991, the SSA granted the appellant's claim for disability benefits.  The uderlying disabilities included the service-connected right ankle, lumbar spine and psychiatric (with headaches) disabilities, as well as non-service-connected multiple joint osteoarthritis.  The appellant was found to have been prevented from engaging in substantial gainful activity on a sustained basis since October 17, 1989.

The appellant underwent a VA psychiatric examination in August 1992; the examiner reviewed the appellant's history and noted that the appellant had remained unemployed.  The appellant complained of poor sleep and diminished energy, appetite and concentration.  He denied hallucinations and suicidal and homicidal ideation.  He described having violent outbursts and reported having been arrested for domestic violence, as well as a violent episode towards a psychiatrist.  On mental status examination, the appellant appeared to be angry and he was sarcastic at times.  His affect was diminished and his mood was dysthymic, hostile and guarded.  There was no flight of ideas, looseness of association tangientiallity or circumlocution.  The appellant was not psychotic.  His memory, intelligence and cognition appeared to be within normal limits.  The examiner rendered an Axis I diagnosis of major depression.  The examiner also listed symptoms of emotional instability, labile affect, low frustration tolerance and proneness to depression.  On Axis V, the examiner assigned a GAF score of 50 currently and a highest past year score of 55.  The examiner stated that the appellant suffered pain from his back injury and that, as a result of that pain and the mental disability, it was unlikely that the appellant could sustain any meaningful employment.

In May 2008, the appellant submitted another claim for TDIU benefits.  He was afforded an examination by a VA psychologist in July 2008. The examiner summarized the appellant's history and noted complaints of horrible mood swings (with anger and irritability), ongoing depression, physical pain and lack of sleep.  The severity of the symptoms was rated as high and the frequency and duration were described as continuous with no periods of remission.  The appellant stated that he had not worked since his medical retirement from the military.  The appellant reported that he minimized social interactions and that his physical pain limited his social activities and leisure pusuits.  He reported problems with verbal confrontations and some difficulty with thought processes and communication.  He was angry and frustrated.  On mental status examination, he was oriented times three and denied hallucinations and suicidal ideation.  The examiner stated that the appellant was capable of basic activities of daily living.  However, the examiner stated that the appelant was unable to meet work demands and responsibilites due to his medical problems in conjunction with his psychiatric problems (depression, irritability and anger).  The examiner rendered an Axis I diagnosis of cyclothymic disorder and assigned a current GAF score of 55 with a high score of 55 over the prior year.

In a rating decision issued in December 2008, the RO granted TDIU based on the July 2008 VA medical examination and the July 2008 VA psychology examiner's opinion as to unemployability.  The grant was based on an increased 70 percent evaluation for the psychiatric disorder plus addtional ratings of 20 percent each for the right ankle and low back disabilities for a combined evaluation of 80 percent.  The RO assigned an effective date of May 7, 2008, the date of the claim.  The appellant submitted a timely notice of disagreement with the effective date.

Between 1990 and 1992, multiple health care professionals had opined that the appellant's service-connected disabilities (orthopedic and psychiatric) rendered him unable to work at substantially gainful employment.  The Board notes that the report of the VA mental health examination issued in 1992 mirrors in almost every respect the report of the VA mental health examination issued in 2008.  This latter evaluation led to the grant of a 70 percent evaluation for the appellant's psychiatric disability and the grant of TDIU benefits.  In addition, there is no clinical evidence of record at any point in the intervening period to indicate any significant change in the appellant's clinical status due to his service-connected disabilities.  

As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); also see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Although the RO hearing officer found, in July 1992, that the appellant could function in many sedentary jobs, that conclusion is contradicted by other evidence.  Several medical and/or vocational assessment reports show that the appellant could not sit or perform various physical tasks for long periods due to pain and that his low frustration tolerance would not lend him to being supervised.

The evidence of record shows that the appellant did not work after his separation from active service in 1990 due to functional limitations imposed by his service-connected psychiatric symptoms and by pain from the service-connected lumbar disability.  The Court has held that a claim for TDIU is part of an original claim for service-connected benefits where evidence of unemployability is submitted within one year of the rating decision granting entitlement to service connection.  Mayhue, 24 Vet. App. at 280.  The appellant submitted evidence of unemployability within one year of the August 1990 rating decision granting entitlement to service connection for the psychiatric, right ankle and lumbar spine disabilities.  As there was a claim for a TDIU in 1990 at a time when the Veteran was shown by evidence of record to be unemployable due to his service-connected disabilities, the Board finds that he is entitled to an award of TDIU effective the same date as his grant of service connection for those disabilities - April 4, 1990.  Id.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, there is no evidence of substantially gainful employment after the date of the appellant's separation from active duty and multiple clinical opinions state that his psychiatric and back disabilities rendered him incapable of substantially gainful employment.  See Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991) (defining substantially gainful employment as that employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides).  For purposes of a determination of TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  The Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  An effective date of April 4, 1990 for the award of TDIU is granted.  


ORDER

An earlier effective date of April 4, 1990, is assigned for the grant of a total disability evaluation based on individual unemployability to the appellant, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


